 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 1 of 37 PageID #: 27113



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BECKLEY DIVISION


DONALD L. BLANKENSHIP,

               Movant,

v.                                                 CIVIL ACTION NO. 5:18-cv-00591
                                                   (Criminal No. 5:14-cr-00244)

UNITED STATES OF AMERICA,

               Respondent.



                          MEMORANDUM OPINION AND ORDER


       On April 18, 2018, the Movant filed a motion pursuant to 28 U.S.C. § 2255, alleging that

his conviction should be overturned due to violations of his constitutional rights. By Standing

Order (Document 665) entered on April 20, 2018, the matter was referred to the Honorable Omar

J. Aboulhosn, United States Magistrate Judge, for submission to this Court of proposed findings

of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Court has

reviewed the Magistrate Judge’s Proposed Findings and Recommendation (PF&R) (Document

736), to which no objections have been filed, and has reviewed the various underlying motions as

well as the attendant briefing.

       On March 10, 2015, the Movant was charged in a three-count superseding indictment with

(1) conspiring to willfully violate mandatory federal mine safety and health standards at Massey

Energy Company’s (Massey) Upper Big Branch-South mine (UBB), in violation of 30 U.S.C. §

820(d) and 18 U.S.C. § 371, and to defraud the United States by impeding the Mine Safety and
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 2 of 37 PageID #: 27114



Health Administration (MSHA) in the administration and enforcement of mine safety and health

laws at UBB, (2) making false statements to the Securities and Exchange Commission in violation

of 18 U.S.C. § 1001 and 18 U.S.C. § 2 and (3) making false and fraudulent statements in connection

with the sale or purchase of securities in violation of 15 U.S.C. § 78ff, 18 U.S.C. § 2, and 17 C.F.R.

§ 240.10b-5. (Document 170 at 34−41.)

        Following a 36-day jury trial, the Movant was found guilty of conspiracy to violate Mine

Safety regulations, in violation of 30 U.S.C. § 820(d) and 18 U.S.C. § 371, as charged in Count

One of the Superseding Indictment, and was acquitted on the remaining two counts. (Documents

529, 553.) On April 6, 2016, the Movant was sentenced to twelve months of imprisonment, a one-

year term of supervised release, a fine of $250,000, and a special assessment of $25. (Document

589.)

        On April 7, 2016, the Movant filed a Notice of Appeal to the United States Court of Appeals

for the Fourth Circuit (hereinafter, “Fourth Circuit”) seeking relief from his conviction and

sentence on the grounds that this Court: (1) erroneously concluded that the superseding indictment

sufficiently alleged a violation of Section 820(d), (2) improperly denied Defendant the opportunity

to engage in re-cross examination of Chris Blanchard, an alleged co-conspirator, (3) incorrectly

instructed the jury regarding the meaning of “willfully” in 30 U.S.C. § 820(d), which makes it a

misdemeanor for a mine operator to “willfully” violate federal mine safety laws and regulations

and (4) incorrectly instructed the jury as to the United States’ burden of proof. (Documents 591,

647 at 5−6.) On January 19, 2017, the Fourth Circuit affirmed the decision of this Court, finding

no reversible error. United States v. Blankenship, 846 F.3d 663 (4th Cir. 2017).




                                                  2
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 3 of 37 PageID #: 27115



       The Movant then petitioned the United States Supreme Court for certiorari, arguing that

this Court incorrectly instructed the jury regarding the meaning of the term “willfully,” and

improperly denied re-cross examination of Mr. Blanchard. On October 10, 2017, the Supreme

Court denied certiorari. Blankenship v. United States, 138 S.Ct. 315 (2017).

       On April 18, 2018, the Movant filed this Motion to Vacate and Set Aside Defendant’s

Conviction and Sentence Pursuant to 28 U.S.C. § 2255, arguing that his sentence and conviction

should be vacated on the following grounds: (1) the United States suppressed material exculpatory

and/or impeachment evidence in violation of Brady v. Maryland and Giglio v. United States, (2)

the United States suppressed evidence in violation of the Jencks Act and Rule 26.2 of the Federal

Rules of Criminal Procedure and (3) prosecutorial misconduct denied Movant due process and a

fair trial, in violation of the Fifth Amendment. (Document 663 at 10−19.)

       On June 6, 2018, the United States Attorney’s Office for the Southern District of West

Virginia filed a Notice of Recusal, recusing itself from defending the Section 2255 motion filed by

the Movant. (Document 672.) Due to the recusal, the United States Attorney for the Southern

District of Ohio was ultimately assigned to represent the United States in this matter. Id.

       Following an extension of time, the Movant filed a Memorandum in Support of Motion to

Vacate Conviction Pursuant to 28 U.S.C. § 2255 (Document 703) on September 5, 2018, and on

September 6, 2018, filed an Amended Memorandum in Support of Motion to Vacate Conviction

Pursuant to 28 U.S.C. § 2255 (Document 705). The Movant also filed a Motion for Oral Argument

(Document 733) and a Motion for Evidentiary Hearing (Document 704-1), arguing that if the §

2255 petition for relief was not granted, then an evidentiary hearing would be needed to resolve

factual issues. On November 16, 2018, the United States filed the Government’s Consolidated


                                                 3
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 4 of 37 PageID #: 27116



Response in Opposition to Defendant’s Motion to Vacate Under 28 U.S.C. § 2255 and Defendant’s

Request for Evidentiary Hearing (Document 728) and on November 30, 2018, the Movant filed

his Consolidated Reply to Government’s Consolidated Response in Opposition to Motion to

Vacate Under 28 U.S.C. § 2255 and Motion for Evidentiary Hearing (Document 731).

       On August 26, 2019, the Magistrate Judge filed the PF&R. The Court has reviewed the

Magistrate Judge’s PF&R, to which no objections have been filed, under a de novo standard of

review. After careful consideration and for the reasons stated herein, the Court finds that the

findings and conclusions of the PF&R should be rejected.


                                   STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 636, the district court reviews the magistrate judge’s proposed

findings and recommendations regarding a petition for posttrial relief made by individuals

convicted of criminal offenses or petitions challenging conditions of confinement. 28 U.S.C. §

636(b)(1)(B) and (C). If no objections are filed, the district judge “may accept reject or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1); Thomas, 474 U.S. at 150, 153; Nettles v. Wainwright, 667 F.2d 404, 409 (5th Cir. 1982),

overruled on other grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996)

(noting that the district court “has the duty to conduct a careful and complete review” when

deciding whether to accept, reject, or modify the magistrate judge’s recommendations); see also

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982) (citing Louis v. Blackburn, 630 F.2d

1105 (5th Cir. 1980)). “The district judge has jurisdiction over the case at all times,” and “retains

full authority to decide whether to refer a case to the magistrate, to review the magistrate’s report,

and to enter judgment.” Thomas, 474 U.S. at 154. “Moreover, while the statute does not require

                                                  4
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 5 of 37 PageID #: 27117



the judge to review an issue de novo if no objections are filed, it does not preclude further review

by the district judge, sua sponte or at the request of a party, under a de novo or any other standard.”

Id.

                                               FACTS

       The Movant is the former chairman and chief executive officer of Massey. In 2009 and

2010, MSHA issued numerous citations to Massey for violating requirements of the Mine Safety

and Health Act of 1977, 30 U.S.C. § 801 et seq. At trial, the United States introduced testimony

to show that Massey was issued the most citations for safety violations in the country during the

indictment period, including some of the most serious safety violations. The United States

presented evidence at trial that the Movant conspired to violate mine safety laws by prioritizing

coal production over mine safety.

       The evidence presented included cheating on dust samples, advance warning of visits by

mine inspectors, lack of adequate staff, concealing safety warnings as confidential, and testimony

from numerous coal miners demonstrating that they were required to work in unsafe conditions or

conditions with inadequate ventilation. The United States presented further evidence that the

Movant was aware of the violations at UBB mine in the years leading up to a deadly explosion

and received daily reports showing numerous citations for safety violations at the mine and

warnings from a Massey safety official about the serious risks posed by violations at UBB.

       Following a six-week jury trial involving lengthy deliberations, the Movant was ultimately

convicted of the misdemeanor offense of conspiring to violate mine safety laws and acquitted of

the remaining felony offenses. Prior to returning a verdict, the jury deliberated for approximately




                                                  5
    Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 6 of 37 PageID #: 27118



two weeks, twice informed the Court that they could not agree on a verdict and received an Allen

charge from the Court.

        The Movant notes that the charges against him were “vigorously contested” and “his

attorney served numerous formal and informal demands for discovery on the prosecution team.”

(Document 663, at 1.) Throughout pre-trial, trial, and appellate proceedings, the defense team

made several informal and formal requests—including six motions filed with this Court—seeking

the disclosure of Brady material from the prosecution, along with several other motions regarding

discovery. 1 In response, the United States asserted that it had complied with all discovery requests,

including all Court orders regarding Brady obligations. 2                The Court reviewed the motions

submitted by the Movant, and issued several orders regarding the prosecution’s discovery

obligations. 3


1
  Motions filed with this Court seeking exculpatory material include: Motion to Enforce the Government’s Brady
Obligations (Document 111); Defense Motion to Compel the Government to Identify in its Production Brady and Rule
16(a)(1) Material (Document 245); Motion to Compel Production of Witness Interview Notes and Records of Attorney
Proffers Containing Brady Information (May 6, 2015) (Document 248); Motion to Compel Production of MSHA
Material (Document 261); Motion to Compel Compliance with Brady Order and for Other Appropriate Relief
(Document 283); Motion to Compel MSHA to Comply with Subpoena Duces Tecum (Document 377) and Motion to
Compel Compliance with Subpoena, for Production of Brady, Rule 16, and Jencks Material, and for Evidentiary
Hearing (Document 481). The defense counsel notes that in addition to the listed motions, it also sent a number of
communications directly to the United States Attorney’s Office seeking the same material.
2
  See, e.g., United States’ Response to Defendant’s Motion No. 19, Motion to Enforce the Government’s Brady
Obligations (Document 133); United States’ Response to Defense Motion to Compel Concerning Brady and Rule 16
(Document 246); United States’ Response to Defendant’s Motion to Compel Production of Witness Interview Notes
and Records of Attorney Proffers Containing Brady Information (Document 251); United States’ Response to
Defendant’s Motion to Compel Production of MSHA Material (Document 273); United States’ Combined Motion for
Production of Reciprocal Discovery and Response to Defendant’s Motion to Compel Compliance with Brady Order
and Other Appropriate Relief (Document 284); Response to Motion to Compel MSHA to Comply with Subpoena
Duces Tecum (Document 388) and United States’ Response to Defendant’s Motion to Compel Compliance with
Subpoena , for Production of Brady, Rule 16, and Jencks Material, and For Evidentiary Hearing (Document 496).
3
  Document 222 (denying Defendant’s Motion to Enforce the Government’s Brady Obligations (Document 111) as
premature.); Document 279 (granting in part and denying in part defendant’s motions for Brady disclosures);
Document 295 (denying Defendant’s motion to Compel Compliance with Brady Order and for Other Appropriate
Relief (Document 283)); Document 358 (granting Defendant’s request for a Rule 17(c) subpoena duces tecum to be
served on MSHA); Document 551 (denying the motion to compel compliance with subpoena, for production of Brady,
Rule 16, and Jencks Material, and for Evidentiary Hearing (Document 481)).
                                                        6
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 7 of 37 PageID #: 27119



       Following the Movant’s conviction, he continued to request evidence believed to have been

suppressed by the United States. In 2017, the United States Attorney’s Office began sending the

Movant previously suppressed materials.

       The facts underlying the Movant’s claims are undisputed. Prior to trial, the United States

failed to produce numerous documents to the Movant. The undisclosed documents include sixty-

one Memoranda of Interviews (MOIs) authored by law enforcement agents. Eleven of the MOIs

pertain to pre-indictment interviews and fifty pertain to post-indictment interviews. Ten of the

undisclosed MOIs pertain to two of the United States’ main witnesses, Chris Blanchard and Bill

Ross. In addition, the United States Attorney’s Office produced the contents of a previously

undisclosed attorney proffer by Chris Adkins, former Chief Operating Officer at Massey and Mr.

Blanchard’s immediate supervisor.

       The United States also failed to produce MSHA material prior to trial. This material

includes 48 MSHA emails, twenty-one pages of disciplinary records for MSHA employees in

connection with UBB and a number of miscellaneous emails and records related to MSHA

employee performance. On July 30, 2018, the United States Attorney’s Office produced dozens

of MSHA and Department of Labor (DOL) records subject to a protective order. In August 2018,

that office produced four additional documents previously withheld in whole or in part based on

attorney-client privilege.

                                          ARGUMENT

       Based on these previously undisclosed documents, the Movant claims that his sentence and

conviction should be vacated on the following grounds: (1) the United States suppressed material

exculpatory and/or impeachment evidence in violation of Brady v. Maryland and Giglio v. United


                                               7
    Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 8 of 37 PageID #: 27120



States; (2) the United States suppressed evidence in violation of the Jencks Act and Rule 26.2 of

the Federal Rules of Criminal Procedure and (3) the United States violated the District Court’s

Orders regarding discovery thereby committing prosecutorial misconduct, depriving Movant of

his constitutional right to due process and a fair trial. (Document 663 at 10−19.)

         First, the Movant argues that the prosecution violated Brady v. Maryland and Giglio v.

United States by suppressing evidence that was both exculpatory and/or impeaching. In particular,

the Movant claims that nondisclosure of the MOIs from the United States’ two main witnesses,

Blanchard and Ross, impeded the ability to conduct efficient, targeted cross-examination of the

witnesses. The Movant claims that material contained in suppressed MOIs for Blanchard would

show that MSHA inspectors would write citations to Massey that were both illegitimate and biased,

that Massey did not want cheating on the respirable dust samples, and that MSHA was responsible

for decisions that ended up endangering the health and safety of miners.

         For Ross, the Movant argues that undisclosed MOIs would reveal that the UBB mine was

set up to fail based on the ventilation system [a non-belt air system] MSHA forced the UBB mine

to use. According to him, the Ross MOI would pair with other withheld MSHA materials to reveal

that MSHA recognized deficiencies in its handling of the UBB ventilation plan. The Movant

further argues that the withheld material would negate the United States’ portrayal of Ross as a

whistleblower.

         The Movant also argues that MOIs for five other potential witnesses—Sabrina Duba,

Charlie Bearse, Stephanie Ojeda, Steve Sears, and Mark Clemens 4—all of whom were former

Massey employees, were never disclosed and contained exculpatory and impeachment material


4
  The Movant originally listed Frampton and Williams as additional witnesses, however, in later filings it appears that
these witnesses were abandoned. Therefore, the Court will not address the Frampton or the Williams MOIs.
                                                          8
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 9 of 37 PageID #: 27121



that could have helped his defense. The Movant argues that statements these witnesses provided

in their MOIs contradicted the United States’ theory that he pushed production over safety and

failed to budget sufficient funds to hire more safety personnel, which he claims was perhaps the

single most important issue at trial. The Movant also notes that, “[t]hese witnesses were all

employees whose roles gave them more insight than many of the witnesses who ultimately

testified.” (Document 709, at 18.) Additionally, the Movant argues that an attorney proffer for

Chris Adkins, former Chief Operating Officer for Massey Energy and Blanchard’s immediate

supervisor, was undisclosed.

       The Movant further argues that MSHA turned over dozens of exculpatory and impeaching

documents that could demonstrate: (1) MSHA issued unsubstantiated violations to UBB, (2)

MSHA had animus/contempt toward the Movant and Massey, (3) MSHA itself was conflicted as

to whether Massey’s practices involving advance notice actually violated regulations, (4) MSHA’s

role in violations at UBB, including MSHA requiring an inadequate ventilation plan at UBB, and

(5) disparity in government treatment of Blankenship (criminal prosecution) and MSHA

employees responsible for UBB’s mine safety (slap on wrist). The Movant essentially argues that

withheld MSHA materials would show that the citations could not form the basis for a conviction

to “willfully” violate mine safety laws.

       Second, the Movant argues that suppression of evidence constituted a violation of the

Jencks Act and Rule 26.2 of the Federal Rules of Criminal Procedure because some of the MOIs

contained statements made by witnesses who testified at trial, including MOIs for Ross, Blanchard,

and Lafferty. The Movant argues that his sentence and conviction must be vacated, since some of

the excluded evidence was central to the United States’ case.


                                                9
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 10 of 37 PageID #: 27122



       Third, the Movant argues that his constitutional right to a fair trial was violated because

the United States committed prosecutorial misconduct by failing to comply with both this Court’s

Order requiring the prosecution to turn over any known Brady material (Document 279) and this

Court’s order granting the request for a Rule 17(c) subpoena duces tecum to be served on MSHA

(Document 358). The Movant argues that the prosecutors not only failed to disclose information

pursuant to the Rule 17(c) subpoena and this Court’s order regarding the production and

identification of Brady material, but also misrepresented the United States’ compliance with both

obligations in court filings and oral arguments. The Movant argues that these violations were of

such magnitude as to undermine confidence in the verdict and deprive him of his constitutional

right to due process and a fair trial. Thus, he argues that vacating his sentence and conviction is

warranted in this case.

       On August 26, 2019, the Magistrate Judge issued a PF&R recommending that this Court

grant the Movant’s motion pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct sentence by

a person in federal custody. Because the United States concedes that the materials at issue were

suppressed, the Magistrate Judge conducted his analysis as follows:

               [T]he undersigned must consider whether the suppressed documents
               were (1) favorable to Movant either because the documents were
               exculpatory or impeaching, and (2) material to the verdict such that
               the suppression prejudiced Movant’s defense. The cumulative effect
               of all suppressed evidence favorable to a defendant must be
               considered, rather than considering each item of evidence
               individually. Thus, the cumulative effect requirement applies to the
               materiality element—not the favorability element. The undersigned,
               therefore, will first determine whether the suppressed evidence
               individually was favorable to the Movant. Once making this
               determination, the undersigned will consider the cumulative effect
               of all suppressed evidence favorable to Movant.



                                                10
    Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 11 of 37 PageID #: 27123



(PF&R at 14.) (citations omitted). The Magistrate Judge determined that all undisclosed evidence

was favorable to the Movant, except for one email regarding an exchange about an MSHA

employee issuing another violation at UBB.5 In sum, the Magistrate Judge determined that: (1)

the MSHA email concerning advance notice was favorable to the Movant, (2) four MSHA emails

showing agency bias were favorable to the Movant, but one email alleged to reveal agency bias

was not favorable to the Movant and (3) the MSHA disciplinary records and internal emails were

favorable to the Movant. 6

         The Magistrate Judge further concluded that the undisclosed MOIs for the five potential

defense witnesses, Mark Clemens, Steve Sears, Sabrina Duba, Charlie Bearse, and Stephanie

Ojeda, were favorable to the Movant. The Magistrate Judge determined that the “other source”

exception to Brady, as explained in United States v. Wilson, 901 F.2d 378, 381 (4th Cir. 1990),

was not applicable to these witnesses because: (1) it was clear the United States had the undisclosed

documents (whereas in other cases it was not clear the government actually had exculpatory

documents), (2) defense counsel actually sought the material and the United States misrepresented

that such evidence had been disclosed and (3) in this case, the MOIs were clearly under the control

of the prosecution and there is no indication that the MOIs were available to defense counsel


5
  “Although the email indicates that a certain MSHA employee would be ‘happy to give [Movant and Massey] one
more piece of paper,’ such does not reveal agency bias because the email clearly provides evidence supporting the
issuance of a violation. Accordingly, the foregoing email is not favorable to Movant. (Criminal Action No. 5:14-
00244, Document No. 663-5, p. 40, Page ID 23404, USAO0000028.)” (PF&R at 24.)
6
 “[T]he undersigned has concluded that the following MSHA documents are favorable to Movant: (1) USAO0000030
(Criminal Action No 5:14-00244, Document No. 663-5, pp. 44-45, Page ID No. 23408.); (2) USAO0000114 (Criminal
Action No. 5:14-cr-00224, Document No. 663-6, p. 55, Page ID No. 23527.); (3) USAO0000033 (Criminal Action
No. 5:14-00244, p. 10, citing Document No. 663-5, p. 49, Page ID No. 23413.); (4) USAO0000109 (Criminal Action
No. 5:14-00244, Document No. 663-6, p. 49, Page ID no. 23531.); (5) DLB-001532 (Criminal Action No. 5:14-00244,
Document No. 696-2, p. 1, Page ID No. 23797.); (6) USAO 000132 (Criminal Action No. 5:14-00244, Document No.
663-6, p. 80, Page ID No. 23552.); and (7) USAO0000024 (Criminal Action No. 5:14-00244, Document No. 663-5,
p. 34, Page ID No. 23398.). The undersigned finds that USAO0000028 is not favorable to Movant. (Criminal Action
No. 5:14-00244, Document No. 663-5, p. 40, Page ID No. 23404; USAO0000028.)” (PF&R at 29−30.)
                                                       11
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 12 of 37 PageID #: 27124



through other sources. In addition, the Magistrate Judge concluded that the MOIs for the central

witnesses, Blanchard and Ross, were also favorable to the Movant.

       The Magistrate Judge next concluded that, considered cumulatively, the suppressed

evidence was material, and found that there was a reasonable probability that its disclosure could

have made a difference in the resulting verdict. Specifically, the Magistrate Judge determined that

the United States might have had a weaker case and the defense might have had a stronger case if

the suppressed materials from MSHA and the MOIs for the five potential witnesses had been

disclosed. Moreover, the Magistrate Judge determined that disclosure of the “suppressed MOIs

could have reduced the value of Mr. Blanchard and Mr. Ross as witnesses for the United States.”

(PF&R at 57.)

       The Magistrate Judge ultimately concluded that he did not have confidence in the verdict,

and found that, based on the above reasoning, he lacked assurance that the jury’s verdict would

have been the same had the suppressed evidence been disclosed. The Magistrate Judge determined

that the “Movant has satisfied his burden of proof, establishing by a preponderance of the evidence

that the United States violated his constitutional rights by committing a Brady violation justifying

Section 2255 relief.” (PF&R at 58.) The Magistrate Judge recommended that this Court grant the

Movant’s Section 2255 motion. Based on the Magistrate Judge’s finding with respect to a Brady

violation, he did not address the Movant’s claims regarding the Jencks Act and prosecutorial

misconduct. In sum, the Magistrate Judge recommended that this Court grant the Movant’s motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

(Document 663), deny as moot Movant’s Motion for Evidentiary Hearing (Document 704-1), deny




                                                12
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 13 of 37 PageID #: 27125



as moot Movant’s Motion for Oral Argument (Document 733), and remove this matter from the

Court’s docket.

                                     SUBSTANTIVE LAW

       In Brady v. Maryland, the United States Supreme Court held that “suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963).

“Three essential components of a Brady violation circumscribe the duty [of disclosure]: (1) the

evidence at issue must be favorable to the defendant, whether directly exculpatory or of

impeachment value; (2) it must have been suppressed by the state, whether willfully or

inadvertently; and (3) it must be material.” Spicer v. Roxbury Corr. Inst., 194 F.3d 547, 555 (4th

Cir. 1999) (internal quotation marks omitted). “Impeachment evidence . . . as well as exculpatory

evidence, falls within the Brady rule.” United States v. Bagley, 473 U.S. 667, 676 (1985) (citing

Giglio v. United States, 405 U.S. 150, 154 (1972)).

       Undisclosed Brady evidence “is material only if there is a reasonable probability that, had

the evidence been disclosed to the defense, the result of the proceeding would have been different.

A ‘reasonable probability’ is a probability sufficient to undermine confidence in the outcome.” Id.

at 682 (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). “The mere possibility that

an item of undisclosed information might have helped the defense, or might have affected the

outcome of the trial, does not establish ‘materiality’ in the constitutional sense.” United States v.

Agurs, 427 U.S. 97, 109-110 (1976). To establish a Brady claim, the burden of proof rests with

the defendant. United States v. Chavez, 894 F.3d 593, 600 (4th Cir. 2018); see also Garlotte v.

Fordice, 515 U.S. 39, 46 (1995).


                                                 13
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 14 of 37 PageID #: 27126



       “[W]hile courts of necessity examine undisclosed evidence item-by-item, their materiality

determinations must evaluate the cumulative effect of all suppressed evidence to determine

whether a Brady violation has occurred.” United States v. Ellis, 121 F.3d 908, 91 (4th Cir. 1997);

see also Kyles v. Whitley, 514 U.S. 419, 436 (1995); Monroe v. Angelone, 323 F.3d 286, 298 (4th

Cir. 2003). The evidence is not material if, “considering the collective impact of the evidence, it

could not ‘reasonably be taken to put the whole case in such a different light as to undermine

confidence in the verdict.’” Campbell v. Polk, 447 F.3d 270, 276 (4th Cir. 2006) (quoting Kyles,

514 U.S. at 435).     Impeachment evidence may be material if it was the “only significant

impeachment material,” or if the witness to be impeached “supplied the only evidence of an

essential element of the offense.” United States v. Parker, 790 F.3d 550, 558 (4th Cir. 2015)

(quoting United States v. Bartko, 728 F.3d 327, 339 (4th Cir. 2013)). “In contrast, impeachment

evidence is not material if it is cumulative of evidence of bias or partiality already presented and

thus would have provided only marginal additional support for the defense.” Id. (quoting Bartko,

728 F.3d at 339) (internal quotation marks omitted).

       The materiality of suppressed evidence is also assessed in light of the evidence presented

at trial. Bartko, 728 F.3d at 339; United States v. Gil, 297 F.3d 93, 103 (2d Cir. 2002). “Where

the evidence against the defendant is ample or overwhelming, the withheld Brady material is less

likely to be material than if the evidence of guilt is thin.” Gil, 297 F.3d at 103. The context of the

entire record is used to evaluate the omission. Agurs, 427 U.S. at 112−13. “If there is no

reasonable doubt about guilt whether or not the additional evidence is considered, there is no

justification for new trial. On the other hand, if the verdict is already of questionable validity,

additional evidence of relatively minor importance might be sufficient to create a reasonable


                                                 14
    Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 15 of 37 PageID #: 27127



doubt.” Id. Additionally, admissibility of the suppressed evidence also bears on its materiality.

Wood v. Bartholomew, 516 U.S. 1, 6 (1995) (finding that suppressed evidence was not “material”

under Brady due, in part, to its inadmissibility at trial).

         However, the Fourth Circuit has firmly established that where the suppressed evidence is

both available to the defendant and in a source where a reasonable defendant would look, the Brady

rules do not apply. 7 United States v. Wilson, 901 F.2d 378, 381 (4th Cir. 1990); United States v.

Bros. Const. Co. of Ohio, 219 F.3d 300, 316 (4th Cir. 2000); Lovitt v. True, 403 F.3d 171, 184 (4th

Cir. 2005). This includes suppressed evidence that could have been obtained by the defendant

through “reasonable and diligent investigation.” Barnes v. Thompson, 58 F.3d 971, 976 (4th Cir.

1995); Hoke v. Netherland, 92 F.3d 1350, 1355 (4th Cir. 1996). Moreover, when the defense

counsel has failed to investigate an obvious and readily available source of evidence, it may bolster

the conclusion that failure to investigate was an apparent “tactical decision” by the defense counsel

and no Brady violation occurred. Barnes, 58 F.3d at 977.

         The Brady rule illustrates the “special role played by the American prosecutor in the search

for truth in criminal trials.” Strickler v. Greene, 527 U.S. 263, 280 (1999). The United States

Attorney is “the representative not of an ordinary party to a controversy, but of a sovereignty whose

obligation to govern impartially is as compelling as its obligation to govern at all; and whose




7
 Moreover, “[t]he majority of federal circuits . . . refuse to find a Brady violation where the defense can access the
material through its own due diligence.” State v. Mullen, 171 Wash. 2d 881, 896 n.5 (2011) (citing Ellsworth v.
Warden, 333 F.3d 1, 6 (1st Cir. 2003); DiSimone v. Phillips, 461 F.3d 181, 197 (2d Cir. 2006); United States v. Pelullo,
399 F.3d 197, 213 (3d Cir. 2005); United States v. Jeffers, 570 F.3d 557, 573 (4th Cir. 2009); Pondexter v.
Quarterman, 537 F.3d 511, 526 (5th Cir. 2008); Owens v. Guida, 549 F.3d 399, 415 (6th Cir. 2008); Carvajal v.
Dominguez, 542 F.3d 561, 567 (7th Cir. 2008); Mandacina v. United States, 328 F.3d 995, 1001-02 (8th Cir. 2003);
United States v. Aichele, 941 F.2d 761, 764 (9th Cir. 1991); Ward v. Hall, 592 F.3d 1144, 1183 (11th Cir. 2010);
Xydas v. United States, 445 F.2d 660, 668 (D.C. Cir. 1971)).
                                                          15
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 16 of 37 PageID #: 27128



interest, therefore, in a criminal prosecution is not that it shall win a case, but that justice shall be

done.” Id. (quoting Berger v. United States, 295 U.S. 78, 88 (1935)).

        Because of this role, prosecutors in doubt should resolve close calls in favor of disclosure.

Kyles, 514 U.S. at 439. Favoring disclosure also works “to preserve the criminal trial, as distinct

from the prosecutor’s private deliberations, as the chosen forum for ascertaining the truth about

criminal accusations.” Id. at 540. “Brady material” often is used to describe prosecutors’ broad

duty of disclosure, however, “strictly speaking, there is never a real ‘Brady violation’ unless the

nondisclosure was so serious that there is a reasonable probability that the suppressed evidence

would have produced a different verdict.’” Strickler, 527 U.S. at 282. That is because the Brady

rule is designed to ensure compliance with the due process requirement that the defendant receive

a fair trial. Bagley, 473 U.S. at 675.


                                            DISCUSSION

        The United States does not dispute that the evidence at issue was suppressed. Therefore,

to determine whether a violation of Brady/Giglio occurred, the analysis will turn on whether the

suppressed information was (a) favorable to the Movant and (b) material such that it undermines

confidence in the verdict. The Court will assess each piece of evidence item by item but make the

overall materiality determination by looking at the evidence cumulatively. Ellis, 121 F.3d at 91.

Again, there are three main bodies of undisclosed evidence at issue in this case: MOIs from five

potential defense witnesses and an attorney proffer for Chris Adkins, MOIs from two government

witnesses, Blanchard and Ross, and MSHA materials.

        Prior to addressing the three main bodies of undisclosed evidence, however, the Court has

observed that the Movant has woven several repeated arguments throughout his submissions that

                                                   16
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 17 of 37 PageID #: 27129



should be resolved initially. The Movant argues that some of the undisclosed evidence would have

shown MSHA’s awareness of danger at the UBB mine and its failure to address it, MSHA’s

uncertainty about whether certain conditions at the mine were actually violations that should

support a citation, MSHA’S issuance of unsubstantiated violations to UBB, and that MSHA

employees received a “slap on the wrist” for misconduct while he was criminally prosecuted.

Given the substance of the Movant’s conviction, and the applicable law, any undisclosed evidence

tending to prove any of these issues would have been inadmissible. The Movant and the United

States agreed, pre-trial, that the allegations in this case did not include the cause of the UBB mine

explosion. (United States’ Motion in Limine Document 320; Defendant’s Motion for Jury

Instructions Regarding the UBB Mine Explosion and to Exclude Evidence Regarding the

Explosion Document 287; and United States’ Response Document 290.) Thus, neither MSHA’s

negligence or failures, if any, its uncertainty about regulations nor the fact that its employees were

not criminally prosecuted was at issue, relevant, or admissible during the trial of this case.

Evidence of this nature would, therefore, not be material for purpose of Brady analysis.

       Moreover, the Movant argues that the undisclosed evidence indicates that MSHA citations

are such that they do not establish violations of safety laws, that it issued unsubstantiated violations

to UBB and that MSHA decisions and policies made mine conditions less safe, specifically its

ventilation plan. The Court instructed the jury, on at least two occasions, that the citations could

not be used to establish violations of safety laws. (Document 601 at 585; Document 626 at 5819.)

Further, this Court granted a motion in limine to exclude “claims that federal mine safety standards

were incorrect, misguided or imprudent” (Oct. 6, 2015 Tr. at 266.) and specifically granted a

motion in limine regarding the Movant’s quarrel with MSHA’s ventilation plan (Document 463.).


                                                  17
    Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 18 of 37 PageID #: 27130



Thus, any undisclosed evidence tending to prove that citations do not establish safety law

violations or were unsubstantiated, or tending to prove the efficacy of the ventilation plan or other

standard, would not have been admissible and, therefore, is not material for Brady purposes.

Wood, 516 U.S. at 6, (1995).


                        A. MOIs from Five Potential Defense Witnesses and Attorney Proffer

           Potentially, some of the most “material” evidence, meaning evidence most likely to

undermine confidence in the verdict, is found in the MOIs of Clemens, Sears, Duba, Bearse, and

Ojeda. The MOIs suggest that these witnesses could have testified that the Movant did not push

production over safety, that there were steps taken to insure safety, that the Movant took Ross’s

recommendations about safety seriously, and that staffing was not an issue as suggested by the

United States. This information would have been favorable to the Movant.

           However, all of these people were current or past employees of Massey who held

administrative or executive positions. Clemens was in charge of production, sales, and budgeting,

Sears oversaw Massey coal sales, Duba was a Massey senior accountant, Bearse was President of

Massey resource group and Ojeda was Massey in-house counsel. Each of them held positions with

Massey (the very company of which the Movant was CEO) that would require them to have

knowledge about production, sales, safety, and/or staffing. In fact, as noted above, the Movant, in

his brief, stated that “[t]hese witnesses were all employees whose roles gave them more insight

than many of the witnesses who ultimately testified.” 8 (Document 709 at 18.) Moreover, it is




8
    The Movant chose to rest without calling witnesses.
                                                          18
    Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 19 of 37 PageID #: 27131



undisputed that all of these Massey employees, except Sears (who was retired at time of trial),

were on the Movant’s trial witness list. 9

           Given the clear language of Wilson, the Movant is not entitled to the benefit of Brady

protection for these witnesses even though their MOIs are favorable, because the “exculpatory

information [was] not only available to the defendant but also lies in a source where a reasonable

defendant would have looked . . . ” 901 F.2d at 381. Importantly, the substance of those MOIs

was available to the Movant through employees of the very company of which he was CEO. The

Movant was actually in a better position than the United States to know what the testimony of

these witnesses, relative to production, sales, safety and staffing, was likely to be.

            Under Brady, “the prosecutor is not required to deliver his entire file to defense counsel,

but only to disclose evidence favorable to the accused that, if suppressed, would deprive the

defendant of a fair trial.” Bagley, 473 U.S. at 676. Requiring a defendant to exercise reasonable

diligence in interviewing potentially exculpatory witnesses does not constitute deprivation of a fair

trial.

           Factors relevant to the Court’s finding include the fact that all but one of the witnesses

were on the Movant’s trial witness list, the witnesses occupied positions that would make them

both obvious and available sources of potential exculpatory information, the Movant had

knowledge of the witnesses and that this case was—in the Movant’s own words—“vigorously

contested” by the defense counsel. (Document 663 at 1.) These factors lead the Court to conclude

that defense counsel’s failure to call or interview these witnesses, if indeed they were not

interviewed by the defense, was an apparent “tactical decision,” rather than a constitutional



9
    The fact that Sears was retired did not make him unavailable as a witness.
                                                           19
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 20 of 37 PageID #: 27132



deprivation. Barnes, 58 F.3d at 977. Although unnecessary to the analysis here, the Court finds

it unlikely that persons listed as potential trial witnesses by the defense were not interviewed.

       As noted above, the Magistrate Judge determined that the “other source” exception to

Brady was not applicable to these five potential witnesses because (1) it was clear that the United

States had the undisclosed documents (whereas in other cases it was not clear the government

actually had exculpatory documents); (2) defense counsel actually sought the material and the

government misrepresented that such evidence had been disclosed and (3) in this case, there is no

indication that the MOIs were available to defense counsel through other sources. The Court finds,

however, that this reasoning does not render the “other source” exception inapplicable to this case.

       First, there is nothing in the Wilson opinion that suggests its language is not applicable if

the government actually possesses the Brady material. The very import of Wilson is that a

Defendant cannot rely on the government’s failure to disclose the material if it is otherwise

available to the Defendant or is in a place where a reasonably diligent defendant would have

looked. It will always be the case that the government has possession of the evidence and failed

to produce it, or our analysis would not be within the realm of Brady. Spicer, 194 F.3d at 555.

       Second, for a Brady claim, the distinction among situations in which the defendant makes

“no request,” a “general request,” or a “specific request” for the disclosure of suppressed evidence

has been dissolved. Bagley, 473 at 682; Strickler, 527 U.S. at 280 (noting that the prosecutorial

duty to disclose evidence is the same “even though there has been no request by the accused”).

“[R]egardless of request, favorable evidence is material, and constitutional error results from its

suppression by the government, ‘if there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different.’” Kyles, 514 U.S.


                                                 20
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 21 of 37 PageID #: 27133



at 433 (quoting Bagley, 473 U.S. at 682). The Movant’s request regarding MOIs in this case does

not alter the Brady analysis, and likewise has no bearing on the application of the “other source”

exception under Wilson.

         Last, although the MOIs were in the control of the prosecutors and not accessible to the

Movant, it is the exculpatory interview information contained in the MOIs or the substance of the

MOIs, that is really at issue for purposes of Brady, not the MOI documents. The actual substance

of the MOIs from these witnesses was clearly available to the Movant. When a witness is readily

available for a defendant to interview or question, and the witness is a source where a defendant,

using reasonable diligence would look, the Fourth Circuit has held that the Wilson exception

applies and does not require the prosecution to turn over information or notes from interviews with

such witnesses. See Wilson, 901 F.2d at 381 (finding no Brady violation where defendant could

have interviewed a witness that was likely to have exculpatory evidence prior to trial); Hoke, 92

F.3d at 1355 (finding no Brady violation where police failed to disclose interview notes from three

witnesses with potentially exculpatory information because defendant could have discovered the

witnesses through reasonably diligent investigation); Lovitt, 403 F.3d at 184 (finding exception to

Brady where defendant could have questioned doctor about her opinion regarding the murder

weapon’s potential to inflict the victim’s wounds). 10 To be clear, it is access to the witnesses

themselves, not access to documents containing interview notes, that guides the analysis when

determining whether the Wilson exception is applicable. In this case, by conducting reasonably


10
   In reaching the opposite conclusion regarding the MOIs from these witnesses, the Magistrate Judge appears to have
relied primarily on Strickler v. Greene, 527 U.S. 263 (1999) (finding that petitioner may reasonably rely on
prosecution’s open file policy as representation that the suppressed information had been disclosed) and United States
v. Parker, 790 F.3d 550 (4th Cir. 2015) (finding that the defendant’s knowledge that a witness was involved in a scam
did not relieve the government of its obligations under Brady to disclose that the witness was subject of an ongoing
fraud investigation by the SEC). However, the Court finds the line of cases specifically dealing with suppressed
interview information from available and obvious witnesses to be more pertinent to this particular case.
                                                         21
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 22 of 37 PageID #: 27134



diligent investigation, the Movant could have interviewed the five potential witnesses to obtain

exculpatory statements.

        Thus, there is no Brady violation resulting from prosecutorial failure to disclose the MOIs

for these witnesses. Because MOIs from these witnesses fall under the Wilson “other source”

exception to the Brady rule, the MOIs from Clemens, Sears, Duba, Bearse, and Ojeda do not factor

into the cumulative materiality of the non-disclosures, despite being favorable to the Movant.

Additionally, and perhaps parenthetically, most of the favorable substance of these MOI’s was

brought out as evidence during the trial making the statements made in the MOI’s cumulative, at

best.

        The Movant argues a proffer made by an attorney for Chris Adkins, the Chief Operating

Officer at Massey and Blanchard’s immediate supervisor, was undisclosed. The Court has

reviewed the attachments submitted by the Movant and notes the attorney proffer was not

submitted to the Court as an exhibit. 11 In addition, apart from stating that the attorney proffer was

undisclosed, the Movant has not made any further argument that the proffer was favorable such

that it could serve as the basis for a Brady violation.

        Pursuant to the Court’s Order, filed June 12, 2015, the United States was not required to

produce documents containing handwritten and typewritten notes of interviews made by

government attorneys and agents or attorney proffers, but instead, was required to produce the

“substance” of such documents. (Document 279.) After careful review of the record, the Court

has discovered that the substance of an attorney proffer from counsel representing Mr. Adkins,



 The attachments to Document 703 do not include a document labeled USAO0000174 as cited by the movant. (See
11

Document 705, at 7.) Instead, the series of USAO documents submitted with the Movant’s memorandum end at
USAO0000173. (Document 703-3)
                                                    22
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 23 of 37 PageID #: 27135



dated August 22, 2014, was, in fact, disclosed to the Movant. Specifically, the United States

disclosed the following:


               Mr. Adkins’ counsel related information from Mr. Adkins that
               included the following: Mr. Blankenship was involved in the
               development of the violation targets and report cards for the so-
               called hazard elimination program. Mr. Adkins also believed that
               Massey made some degree of effort to comply with mine safety
               laws.


(Document 283-1, at 3.) Because the Movant failed to submit the attorney proffer to the Court,

the Court cannot verify whether the above-disclosed attorney proffer was the same as that cited by

the Movant as undisclosed. However, due to the Movant’s failure to make any argument regarding

the favorability of the attorney proffer, the Court order requiring only that the substance of such

proffers be disclosed and the Movant’s failure to submit the purportedly undisclosed proffer for

Court review, the Court finds the Movant has failed to meet his burden of proof in establishing

that such evidence was, in fact, Brady material.


                   B. MOIs from Government Witnesses: Ross and Blanchard

       The Movant argues that ten MOIs from two of the government’s main witnesses should

have been disclosed. As an initial matter, it is not clear that the MOIs from Ross and Blanchard

contain information that is, in fact, favorable. After careful review, the Court observes that the

MOIs from Ross and Blanchard are overwhelmingly negative toward the Movant, and that most

of the favorable information cited by the Movant may only be viewed as such when taken entirely

out of context of the full documents. A Brady claim arises when there is an “obviously exculpatory

character of certain evidence” or “the evidence is so clearly supportive of a claim of innocence

that it gives the prosecution notice of a duty to produce . . .” Agurs, 427 U.S. at 107. It is not
                                                 23
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 24 of 37 PageID #: 27136



apparent that such a duty applies to evidence that may only be construed as favorable when entirely

stripped from the surrounding context. In addition, at least two of the MOIs contained no

information that could be construed as favorable to the Movant. (Document 663-4 at 42, MOI-

001550; Document 663-4 at 24, MOI-001553.)

       Moreover, several statements cited by the Movant as favorable directly contradict the

theory of the case pursued by the defense team. For example, the Movant cites part of the

following statement from Blanchard’s MOI as exculpatory, “Blankenship viewed violations as the

cost of doing business and felt violations were going to be written by MSHA. . .. Blankenship had

a disdain for MSHA first, above DEP and the state. Blankenship felt MSHA made things up.”

(Document 663-2, MOI 001402.) However, the notion that Blankenship felt violations were made

up was entirely contradictory to the defense theory of the case, which was instead that Blankenship

was serious about remedying violations and did not willfully break the law or ignore violations.

(See Document 613 at 3042, lines 14-19; Document 613 at 3056, lines 2-24.) In fact, although the

defense claims it did not have access to the above-mentioned statement, it extensively questioned

Blanchard on cross-examination to make the point that Blankenship did not think that citations

were just made up or the “cost of doing business.” (See e.g., Document 610 at 2546-47; Document

611 at 2694, lines 14-18; Document 614 at 3094, lines 3-17.)

       Similarly, the Movant cites two statements from the Ross MOIs as exculpatory although

they directly contradict the defense theory of the case. First, the Movant cites a few lines from a

MOI in which Ross describes a conversation with Blankenship about violations, noting that

“Blankenship was most interested in knowing why MSHA was so biased against Massey.”

(Document 663-3, MOI 001492.) Second, the Movant cites the following statement: “Ross


                                                24
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 25 of 37 PageID #: 27137



advised that when he met with Blankenship, Blankenship wanted to know if Massey was getting

all of the violations because MSHA was biased.” (Document 663-3, MOI 001499.) In the MOI,

the following sentence is found: “Ross explained to Blankenship that the reason Massey received

violations was because they had compliance issues.” Id.

        Statements tending to establish that the Movant believed MSHA was biased are not

favorable. Instead, information proffered to the effect that the Movant thought violations were not

real or serious would not have helped him avoid a finding that he willfully violated mine safety

laws. Consistent with this, the defense counsel went to great lengths to draw out the exact opposite

point on cross-examination: that the Movant believed all citations from MSHA were legitimate

and that he was serious about remedying violations. (See e.g., Document 610 at 2527; Document

613 at 3042, 3056.)

        For the remainder of the statements cited by the Movant as exculpatory, the Court has

assumed their favorability and examined the record to determine whether the statements were

material to the outcome of the trial. After careful review of the trial transcript, the Court has

discovered that the subject of every single exculpatory statement cited by the Movant as

undisclosed was covered by the defense counsel during cross-examination at trial. 12 In fact, all of

the undisclosed allegedly exculpatory statements contained in the Blanchard and Ross MOIs were

covered thoroughly and repeatedly with the witnesses during cross-examination.

        For example, the Movant cites, as undisclosed Brady material, two statements

demonstrating that both Ross and Blanchard thought all mines would have at least some citations.



12
  The Court notes that ideally, consistent with professional and ethical standards, prior to filing such a motion,
Movant’s counsel would have reviewed the trial transcript to ensure the accuracy of arguments related to
nondisclosure.
                                                       25
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 26 of 37 PageID #: 27138



This topic, however, was extensively covered with both witnesses on cross-examination. For

Blanchard, the Movant cites the following statement from an undisclosed MOI: “Blanchard stated

there was no amount of money or resources that could take care of all violations at a mine.”

(Document 663-4 at 33, MOI-001547.)            However, during cross-examination, the defense

questioned Blanchard about this exact point at least five separate times. (See e.g., Document 610

at 2546-47 (testifying that it would take an impossible amount of money to get to zero citations

and that it does not matter how many workers you have in a mine, there will still be some citations);

Document 611 at 2587, 2589, 2694; Document 612 at 2852.) Similarly, during cross-examination

Ross provided a response that was nearly identical to the undisclosed statement in the MOI. The

undisclosed piece of evidence from the Ross MOI states: “Ross advised that you would be hard

pressed to go to a mine and not find some violations.” (Document 663-4 at 16, MOI-001531.)

However, during cross-examination Ross stated, “It would be hard pressed to find a mine that you

wouldn’t find at least some violations. I don’t know how many.” (Document 618 at 4161-62.)

Ross further explained this point at trial by stating that he was not aware of any mines in the

country with zero citations. Id.

       Furthermore, the Movant argues that several statements tending to show MSHA bias were

wrongfully suppressed. (Document 663-4 at 74, MOI-001580; Document 663-3 at 85-98, MOI-

001492; Document 663-3 at 85-98, MOI-001499.) At trial, however, the defense team exhausted

the concept of MSHA bias during cross-examination of Ross and Blanchard, rendering the

additional statements in the MOIs merely cumulative of evidence previously presented. (See e.g.,

Document 611 at 2603; Document 618 at 4168-72, 4194-96; Document 619 at 4221-25, 4233-37,

4251-52, 4302, 4305-06, 4314-15, 4315-17; Document 614 at 3284-3308.)


                                                 26
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 27 of 37 PageID #: 27139



        To argue for wrongful suppression, the Movant cites the following undisclosed statement:

“Blanchard advised that he never knowingly gave a direct order where he told someone to do

something that caused a law to be broken.” (Document 663-3 at 48-51, MOI-001457.) However,

on cross-examination at trial, Blanchard testified that there was no information indicating that

Blankenship wanted to violate safety laws, that Blanchard never committed a willful violation of

mine safety regulations, and that there was no agreement or understanding between Blanchard and

Blankenship to violate mine safety laws. (Document 610 at 2527, 2531; Document 611 at 2694.)

Therefore, the additional statement would have added no value to Blanchard’s testimony for the

Movant, since it was merely redundant or cumulative of exculpatory evidence previously presented

to the jury during trial.

        Another exculpatory statement from an undisclosed MOI cited by the Movant reads:

“Blanchard was surprised to read the testimony from UBB miners that respirable dust fraud was

occurring at the mine. Blanchard added the company did not want people cheating on their

respirable dust sampling.” (Document 663-4 at 74, MOI-001580.) However, this exact point was

repeatedly elucidated on cross-examination at trial. (Document 610 at 2527-28; Document 613 at

3068-69.)

        Next, the Movant cites the following undisclosed statement: “Blanchard does not believe

that MSHA or anyone from MSHA was trying to do something to endanger the health and safety

of miners. Blanchard does think decisions MSHA made ended up endangering the health and

safety of miners.” (Document 663-4 at 74, MOI-001580.) However, during cross-examination at

trial, the defense more fully questioned Blanchard about his understanding of the decisions MSHA

made—particularly how some MSHA decisions made ventilation of the mine more difficult.


                                               27
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 28 of 37 PageID #: 27140



(Document 611 at 2603; Document 613 at 3264, 3284-3308.) As such, all of the favorable

information contained in the undisclosed Blanchard MOIs was covered on cross-examination at

trial.

         Likewise, for the undisclosed Ross MOIs, every single exculpatory statement cited by the

Movant was covered extensively on cross-examination at trial. One such piece of evidence

referenced by the Movant states: “Blankenship also informed Ross that Massey needed to reduce

violations for sure.” (Document 663-3 at 73, MOI-001487.) This point, however, was covered

numerous times during cross-examination of Ross. For example, one line of questioning stated:

“Q: And you did know, didn’t you, that [Blankenship] wanted the operators of these mines to

reduce the citations? A: Yes.” (Document 618 at 4126; see also Document 618 at 4151; Document

619 at 4255-56, 4318, 4374, 4375-76.)

         The Movant also cites the following undisclosed statement: “Blankenship wanted Ross to

talk to him about the issues.” (Document 663-4 at 16, MOI-001530.) During cross-examination

the fact that Blankenship wanted feedback and suggestions from Ross regarding citation issues

was covered on at least eight separate occasions. (Document 618 at 4123-25, 4136-37, 4146,

4148-49, 4161; Document 619 at 4254, 4322.) Covering the same point for the ninth time would

have added no possible value to the defense.

         Next, the Movant notes that a Ross MOI stated: “Ross advised that he was hired by Massey

Energy to teach foremen about ventilation, respirable dust, and other safe workplace measures.

Ross was able to travel wherever he wanted to travel. Ross would also be told by Chris Adkins to

visit certain mines where they thought his assistance was needed.” (Document 663-2 at 67, MOI-

001474.)     During cross-examination at trial, the defense counsel demonstrated extensive


                                                28
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 29 of 37 PageID #: 27141



knowledge about Ross’ employment and the nature of his role at Massey, making the undisclosed

statement repetitious considering exculpatory information on the same point presented at trial.

(Document 618 at 4121-22, 4126, 4151, 4163-73.)

       The Movant also argues that the following statement was material: “Ross explained to

Blankenship that Massey miners think the way they are doing things was the right way for

Blankenship. Blankenship informed Ross that he did not know why they were getting this idea.

Blankenship stated that he did not know that was the way Massey miners thought.” (Document

663-3 at 73, MOI-001488.) As noted above, the point was made repeatedly that Blankenship

wanted mine operators to reduce citations. Additionally, it was covered at trial that Blankenship

had a hard time understanding why there were so many citations at the mine, and that he wanted

miners to do a better job eliminating violations. (Document 618 at 4128-29.)

       Last, the Movant cites the following undisclosed statement: “On August 5, 2009, at a

meeting with all of Massey Energy’s salaried people at Scott High School . . . Adkins stated that

they should comply with all regulations at the mine site and that they did not have to worry

anymore.” (Document 663-2 at 67-71, MOI-001476.) However, once again, the fact that Adkins

wanted compliance with regulations was covered extensively on cross-examination at trial. The

trial transcript reflects an exchange between defense counsel and Ross regarding Adkins’

statements at the same August 5, 2009 meeting as follows:

                      Q: And you have also heard Mr. Adkins say, “We’ve gotten
              ourselves in a situation where we’ll take a violation just to keep
              running coal. That’s the wrong mindset to have, and it’s what we’re
              going to change today.” You heard him say that?
                      A: Yes.
                      Q: Do you recall him saying, “I’m asking everybody to step
              it up a notch. I’m asking for everybody at Massey to ramp it up a


                                               29
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 30 of 37 PageID #: 27142



               notch, that that’s all I’m asking, eliminate the hazard. You see a
               hazard, eliminate it immediately.” Do you recall him saying that?
                       A: Yes.
                       Q: And do you recall his saying near the end of the meeting,
               “If you are violating the law, it’s because you want to do it. Because
               I’m sitting here telling you today the main guy over all production,
               Massey plants and everything, I’m telling you, you don’t have to do
               it. So, if you’re doing it, you’re doing it on your own. I’m not
               winking. I’m not nodding. I’m telling you, don’t do it.” Do you
               remember his saying that?
                       A: Yes.
                       Q: And as you suggested at some point that Mr. Blankenship
               and Mr. Adkins make it clear what their message was, that is what
               Mr. Adkins did right then; isn’t it?
                       A: Yes.

(Document 619 at 4325; see also Document 618 at 4151.) Therefore, not only did the defense

counsel elucidate the point that Mr. Adkins wanted people to comply with regulations and reduce

violations, but it also appears as though defense counsel had access to a script of what Mr. Adkins

said during the August 5, 2009 meeting.

       After careful review of the record, it is apparent that the favorable information in the

undisclosed MOIs for Ross and Blanchard is merely redundant of evidence presented to the jury

at trial when viewed cumulatively. Parker, 790 F.3d at 558 (quoting Bartko, 728 F.3d at 339).

The substance of the undisclosed exculpatory statements was covered extensively and repeatedly

with Ross and Blanchard at trial. Because additional statements going to the same points that were

covered at trial are cumulative of evidence previously presented, their disclosure could have no

impact on the outcome of the case. Therefore, the Court finds that the MOIs for Ross and

Blanchard are not material, and the nondisclosure of the Ross and Blanchard MOIs cannot serve

as the basis for a Brady violation.




                                                30
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 31 of 37 PageID #: 27143



                   C. MSHA Material

        The Movant further argues that several MSHA documents should have been disclosed.

The Movant argues that the undisclosed material was exculpatory and could have been used to

demonstrate that (1) MSHA citations did not reflect actual violations; (2) MSHA bias and

contempt toward Massey and Blankenship; (3) it was not clear that Massey’s practices related to

advance notice were actually illegal and (4) several MSHA supervisors were disciplined by the

agency for inadequate supervision over UBB—particularly for failing to consider the interaction

between mine dust and the approved ventilation plans. The Magistrate Judge determined that one

MSHA email was not favorable to the Movant, and the Court agrees. (Document 663-5 at

USAO0000028.) For the remaining undisclosed MSHA materials, the Court has assumed their

favorability. However, the Court finds that the undisclosed MSHA materials were not material,

because there was no reasonable probability that the evidence could have had an impact on the

verdict. Most of the Movant’s arguments here were addressed by the Court earlier in this opinion.

        As previously stated, evidence that is inadmissible at trial is not material under Brady, since

it has no bearing on the outcome of the case. Wood, 516 at 6. Again, pursuant to this Court’s

pretrial rulings, evidence related to unsubstantiated violations, advance notice, and improper

MSHA ventilation plans was inadmissible. By Order entered October 6, 2015, this Court ruled

that evidence designed to show that a system of advanced notice was lawful would not be

admissible. (Oct. 6, 2015, Tr. at 870-71.) The Movant’s argument that suppressed MSHA material

could have supported a defense that Massey’s practice of informing miners when inspectors

arrived was lawful has no merit, since evidence going toward such a defense would have been

barred at trial.


                                                  31
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 32 of 37 PageID #: 27144



        Similarly, by the same Order, this Court ruled that citations from MSHA would be

admissible only if they are “not being offered for the truth of the matter asserted in them or, in

other words, to prove violations of safety standards but are being offered as evidence of the

defendant’s knowledge, intent, and/or willfulness as well as notice.” (Oct. 6, 2015, Tr. at 854.)

These citations were admissible only to show Blankenship’s knowledge or intent relative to safety

issues as opposed to evidence of actual safety law violations. Therefore, evidence related to the

legality of advanced notice and unsubstantiated citations are not material.

        The Movant also argues that evidence showing that MSHA officials failed to consider the

interaction between the ventilation plans and mine dust in approving plans was material. The

Movant argues that this evidence would have supported a key defense—that the ventilation plan

MSHA imposed created unavoidable violations. (Document 663 at 13.) However, as previously

stated, by Order entered on October 6, 2015, the Court granted the United States’ motion in limine

to exclude “claims that federal mine safety standards were incorrect, misguided, or imprudent.”

(Oct. 6, 2015, Tr. at 866.) Because the Movant seeks to argue that MSHA ventilation plans were

incorrect or misguided, this evidence and defense would have been inadmissible. In addition,

arguments presented before and during trial suggest that the Movant was well aware of such

evidence. Therefore, evidence related to MSHA discipline for the ventilation plans is not material

due to its inadmissibility.

        The remaining exculpatory evidence consists of several undisclosed emails from MSHA

employees, which the Movant argues would have supported the defense that MSHA was biased

against both Massey and Blankenship. For example, an MSHA employee sent an email stating: “I

hope that him [Blankenship] and Glenn Beck get raped by a rhinoceros. Horn end.” (Document


                                                32
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 33 of 37 PageID #: 27145



663-6 at USAO0000109.) Another email demonstrates an MSHA Mine Administrator responding

to a draft press release regarding complaints about Massey mines by stating: “My only comment

is to put a dagger into massey [sic].” (Document 663-5 at USAO0000033.)

       The Court must now determine whether these emails contain information that, if disclosed,

would have been exculpatory in such a manner as to undermine confidence in the verdict.

Importantly, this inquiry must be undertaken in light of the entire record. Agurs, 427 U.S. at 112-

13. Emails tending to show bias on behalf of individual MSHA employees does not necessarily

substantiate a claim that the agency itself was biased against the Movant or Massey. In fact, as the

Movant acknowledged, the sentiment contained in at least one of the two emails was directly

“overruled by the head of MSHA.” (Document 663-5 at USAO0000033.) This supports the notion

that decisions made on behalf of the agency were not impacted by bias held by individual MSHA

employees.

       Moreover, the evidence presented against the Movant was substantial. At trial, the Court

instructed the jury on the count of conviction as follows:

               Thus, in order to find the Defendant guilty of Count One, the
               Government must prove beyond a reasonable doubt that two or more
               persons agreed to willfully violate mandatory mine safety standards
               at UBB during the indictment period; that the Defendant
               intentionally joined the agreement knowing that one of its objectives
               was to willfully violate mine safety standards at UBB; that the
               Defendant intended that willful violations of mine safety standards
               be committed at UBB; and that at least one overt act in furtherance
               of the conspiracy was knowingly and willfully committed by at least
               one member of the conspiracy during the life of the conspiracy.

(Document 540 at 22.) It is not evident that information related to MSHA bias is directly relevant

to whether the Movant willfully violated mine safety standards. The core evidence regarding

safety violations was not MSHA citations, but testimony from miners and others with direct,

                                                33
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 34 of 37 PageID #: 27146



firsthand knowledge of conditions in the mine. The jury trial proceeded for six weeks, during

which numerous individual miners testified and considerable additional evidence was presented to

show that the Movant willfully violated mine safety regulations. In this light, even if the Court

viewed the individual employee emails as evidence of agency bias, the Court finds that the Movant

has failed to meet his burden of demonstrating that a reasonable probability exists that the outcome

of the trial might have been different had the suppressed evidence, alleged to be related to MSHA

bias, been disclosed prior to trial.

        In sum, all evidence cited by the Movant in support of the § 2255 motion was either

excluded by Court rulings, exhaustively covered at trial, or immaterial to the charge. The record

makes clear that much, if not all, of the information cited by the Movant as Brady material was

available to the defense team from some source. For the Ross and Blanchard MOIs, every single

statement cited as undisclosed pertained to topics covered extensively by the defense team at trial.

Moreover, as noted above, a majority of the MSHA documents cited as Brady material covered

topics that the Court ruled on repeatedly prior to and during trial, making it apparent to the defense

team that such evidence was inadmissible.

        Having considered all of the arguments made by the Movant, the nature and content of the

undisclosed documents, the substantive evidence presented at trial and the applicable law, the

Court finds the Movant has failed to meet his burden to establish that a reasonable probability

exists that the outcome of the trial might have been different had the suppressed evidence been

disclosed prior to trial. Specifically, after thorough review, nothing has been presented to

undermine confidence in the jury’s verdict.




                                                 34
Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 35 of 37 PageID #: 27147



                  D. Jencks Act

      The Movant argues that the prosecution violated the Jencks Act by failing to disclose

MOIs. However, a Jencks Act claim fails where the failure to disclose does not result in prejudice.

Rosenberg v. United States, 360 U.S. 367, 371 (1959). Moreover, the Jencks Act applies to

statements that are written and “signed or otherwise adopted or approved by the witness as well

as a recording of a witness’ oral statement that is a substantially verbatim recital.” United States

v. Roseboro, 87 F.3d 642, 645 (4th Cir. 1996) (quoting 18 U.S.C. § 3500(b)) (internal quotation

marks omitted) (noting that “when a government agent interviews a witness and takes

contemporaneous notes of the witness’ responses, the notes do not become the witness’

statement”). The MOIs at issue in this case are not producible under the Jencks Act. The MOIs

constitute summaries of conversations with such witnesses, evidenced by the use of third person

to reference the interviewees throughout the documents. Additionally, during its Brady analysis,

the Court determined that failure to disclose the MOIs did not result in prejudice. Therefore, the

Court finds that the Movant’s request for relief pursuant Jencks Act claim should be denied.


                  E. Prosecutorial Misconduct

      The Movant argues that the United States committed prosecutorial misconduct by

misrepresenting compliance with the Court’s discovery orders. “To prevail on a claim of

prosecutorial misconduct, a defendant must show (1) that the prosecutor’s remarks and conduct

were, in fact, improper and (2) that such remarks or conduct prejudiced the defendant to such an

extent as to deprive the defendant of a fair trial.” United States v. Tipton, 581 Fed. Appx. 188,

189 (2014) (quoting United States v. Allen, 491 F.3d 178, 191 (4th Cir. 2007)). The Movant,

however, appears to be essentially rehashing and converting the Brady claim into the legal
                                                35
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 36 of 37 PageID #: 27148



 framework for prosecutorial misconduct. Although this Court does not condone any violation of

 its orders, because the prosecution’s conduct resulted in no prejudice to the Movant, the Court

 finds that the requested relief should be denied.


                   F. Motions for Evidentiary Hearing and Oral Argument

       The Movant also filed a Motion for Oral Argument (Document 733) and a Motion for

Evidentiary Hearing (Document 704-1), arguing that if the § 2255 petition for relief was not

granted, then an evidentiary hearing would be needed to resolve factual issues. The Court finds

that there are no pending factual disputes since the parties agree to the underlying facts regarding

nondisclosure. Therefore, an evidentiary hearing and oral argument would not benefit the Court

in this matter. These motions should be denied.


                                          CONCLUSION

       Again, it is undisputed that the United States failed to disclose documents and that this

failure is violative of Department of Justice policy and the rules of discovery. The sheer number

of undisclosed documents is troubling. Moreover, basic review of the record reveals that many of

the statements made by Counsel for the Movant, as to his knowledge of undisclosed materials and

the impact of nondisclosure, are simply inaccurate. The legal profession and this Court demand

more of all concerned. Importantly, however, there is clear precedent that guides the analysis and

dictates the ultimate resolution in this matter.

       WHEREFORE, after thorough review and careful consideration, the Court ORDERS that

the Motion to Vacate and Set Aside Defendant’s Conviction and Sentence Pursuant to 28 U.S.C.

§ 2255 (Document 663) be DENIED and that this matter be DISMISSED and STRICKEN from

the Court’s docket.
                                                   36
 Case 5:14-cr-00244 Document 737 Filed 01/15/20 Page 37 of 37 PageID #: 27149



       Further, the Court ORDERS that the Movant’s Motion for Evidentiary Hearing

(Document 704-1) and Motion for Oral Argument (Document 733) be DENIED and that all other

pending motions be TERMINATED AS MOOT.

       The Court DIRECTS the Clerk to send a certified copy of this Order to the Honorable

Omar J. Aboulhosn, to counsel of record, and to any unrepresented party.



                                            ENTER:     January 15, 2020




                                              37
